Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 6/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent # 10904902 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended teaches,  a communication apparatus, comprising: a receiver, which, in operation, receives configuration information to configure a logical channel, which is one of a plurality of logical channels and which is associated with at least one of a plurality of different numerology schemes defined to partition time-frequency radio resources into resource scheduling units, and receives an uplink scheduling assignment from a radio base station, the uplink scheduling assignment indicating uplink radio resources usable by the communication apparatus; and circuitry, which is coupled to the receiver and which, in operation, determines, based on the uplink scheduling assignment, a numerology scheme, out of the plurality of different numerology schemes, associated with the uplink scheduling assignment, and performs a logical channel prioritization procedure by selecting the logical channel that is configured to be associated with the numerology scheme for which the received uplink scheduling assignment is intended, and by allocating the uplink radio resources to the logical channel, wherein the plurality of logical channels include a first logical channel and a second logical channel different from the first logical channel, and the numerology scheme associated with the first logical channel is different from the numerology scheme associated with the second logical channel.

The applicant’s arguments related to Lohr and Fwu not teaching plurality of numerologies and the logical channels associated with different numerologies, selection of logical channel based on numerology and allocating uplink resources to the selected uplink resources (page 8-9) have been fully considered and are persuasive. 

Lohr teaches logical channel prioritization during one TTI for uplink resource assignment. Lohr also teaches the UE being configured for specific subcarrier spacing, TTI and carrier aggregation capabilities. Lohr does not teach determination of numerology scheme associated with the uplink scheduling and selection of logical channel based on numerology scheme for uplink resource allocation, where the logical channels comprise at least two logical channels with different numerologies.

Fwu teaches flexible radio access technology where base station provides resource allocation, partition and numerology information to the UE. However, the reference does not teach the determination of numerology scheme associated with the uplink scheduling and selection of logical channel based on numerology scheme for uplink resource allocation, where the logical channels comprise at least two logical channels with different numerologies.

Thus, prior arts on record and further search on prior art, fail to teach, alone or in
combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claim 11 recites the
similar allowable subject matter, thus allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/27/2022